Citation Nr: 1041577	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-22 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating higher than 70 percent for an acquired 
psychiatric disorder, including paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from January 
1955 to December 1958.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
denied a rating higher than 70 percent for the Veteran's service-
connected psychiatric disorder.  

In February 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ) of the 
Board.  Thereafter, in August 2007, the Board issued a decision 
affirming the RO's decision to continue the 70 percent rating for 
his service-connected paranoid schizophrenia.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an August 2008 Order, 
granting a joint motion, the Court vacated the Board's decision 
and remanded this case to the Board for further development and 
readjudication in compliance with directives specified in the 
joint motion.  

To comply with the Court's order, in June 2009, the Board in turn 
remanded this claim to the RO, via the Appeals Management Center 
(AMC), for additional development and consideration.  In February 
2010, the AMC issued a supplemental statement of the case (SSOC) 
continuing to deny the claim and returned the file to the Board 
for further appellate review.  


FINDING OF FACT

The Veteran's acquired psychiatric disorder symptomatology has 
not resulted in total occupational and social impairment.



CONCLUSION OF LAW

The criteria for a disability rating higher than 70 percent for 
an acquired psychiatric disorder, including schizophrenia, have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.14, 4.126, 4.130, Diagnostic Code (DC) 9203 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant factual 
background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

In this case, letters satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 2005 
and March 2006.  The October 2005 letter informed him of the 
evidence required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The March 2006 letter also complied with Dingess by discussing 
the downstream disability rating and effective date elements of 
the claim.  And after providing the additional Dingess notice, 
the RO went back and readjudicated the Veteran's claim in the 
February 2010 SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

Pursuant to the Board's June 2009 remand, the AMC sent the 
Veteran a letter in July 2009 that complies with the Court's 
holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
(appellant must be notified that medical or lay evidence must 
show a worsening or increase in severity of the disability and 
the effect this worsening or increase has on his employment and 
daily life.)  Since providing this notice, however, the Federal 
Circuit Court has vacated this lower Court's holding in Vazquez-
Flores, concluding instead that generic notice in response to a 
claim for an increased rating is all that is required.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The 
Federal Circuit concluded that "the notice described in 38 U.S.C. 
§ 5103(a) need not be Veteran specific."  Similarly, "while a 
Veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory scheme 
does not require such evidence for proper claim adjudication."  
Id. 

It is also worth noting that, as the pleading party, the Veteran, 
not VA, has the evidentiary burden of proof for showing how a 
VCAA notice error is prejudicial,  meaning outcome determinative 
of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  And 
he and his representative have not made any such pleading or 
allegation.  Thus, the duty to notify has been satisfied in this 
case.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
VA treatment records, and the Veteran was afforded two VA 
examinations to assess the severity of his psychiatric disorder 
in December 2005 and November 2009.  See 38 C.F.R. § 3.327(a) 
(2010).  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light 
of this development, the Board finds that VA has complied with 
the duty-to-assist requirements.  The Board is therefore 
satisfied there was substantial compliance with the Board's prior 
remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) 
and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  

II.  Entitlement to a Rating Higher than 70 Percent 
for an Acquired Psychiatric Disorder, Including 
Paranoid Schizophrenia

The Veteran contends that his psychiatric disorder is more severe 
than the current 70 percent rating suggests.  Specifically, he 
asserts that his paranoid schizophrenia causes him to be totally 
occupationally and socially impaired.  He is therefore requesting 
a 100 percent rating.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present 
level of disability, it may be necessary to "stage" the rating 
if the factual findings show distinct time periods where the 
service-connected disability has exhibited symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The relevant temporal focus for adjudicating an 
increased-rating claim is on the evidence concerning the state of 
the disability from one year before the claim was filed until VA 
makes a final decision on the claim.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Here, the claim was filed 
in September 2005, so for the purposes of this appeal, the Board 
considers evidence from September 2004.

The Veteran's acquired psychiatric disorder of paranoid 
schizophrenia has been rated under the general rating formula for 
mental disorders, found in 38 C.F.R. § 4.130.  Under these 
criteria, a 70 percent evaluation is warranted for occupational 
and social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or mood, 
due to such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous panic 
or depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9203.

A 100 percent disabling rating is not warranted unless there is 
total occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran and 
disorder, and the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

The symptoms listed in the general rating formula for mental 
disorders in 38 C.F.R. § 4.130 are not intended to constitute an 
exhaustive list of symptoms.  Id.  It is not required to find the 
presence of all, most, or even some, of the enumerated symptoms 
recited for particular ratings.  Id.  The use of the phrase "such 
symptoms as," followed by a list of examples, provides guidance 
as to the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each Veteran and disorder, and the effect of those 
symptoms on the claimant's social and work situation.  Id.  The 
evidence considered in determining the level of impairment under 
38 C.F.R. § 4.130 is not restricted to symptoms provided in that 
diagnostic code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, as revised in the 1994, fourth 
edition (DSM-IV).  Id.  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause an occupational 
or social impairment equivalent to what would be caused by the 
symptoms listed in a particular diagnostic code, the appropriate, 
equivalent rating will be assigned.  Id.

When evaluating a mental disorder, consideration shall be given 
to the frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation will be 
based on all the evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of 
examination.  It is the responsibility of the rating specialist 
to interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether he has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

Applying the above criteria to the facts of this case, the Board 
finds no basis to assign a 100 percent rating for the Veteran's 
psychiatric disorder.  The evidence for consideration includes 
the two VA examination reports dated in December 2005 and 
November 2009, as well as various VA outpatient treatment 
records, none of which show that his psychiatric disorder causes 
total occupational and social impairment.  

The December 2005 VA examination report includes a diagnosis of 
schizophrenia, residual type.  During the interview, the Veteran 
reported that he has been living with his wife, and spends most 
of his time watching television.  On objective examination, he 
was noted for the following:  alert and oriented times three; 
appropriately groomed; no unusual motor behavior; appropriate but 
mildly-blunted affect; euthymic mood; coherent speech, tangential 
at times; no delusional thoughts or hallucinations; and grossly 
intact cognition.  The examiner also indicated that the Veteran's 
symptomatology had improved since the last VA compensation 
examination, which was provided in July 2002, outside the period 
of the appeal.  The examiner assigned a global assessment of 
functioning (GAF) score of 64.  The VA examiner then added that 
"...[the Veteran] retired in 2002 because he was concerned of 
being fired from work, so he would rather retire from the job.  
Since then, he has not worked, but he wants to work."  The 
examiner did not provide any objective findings on whether the 
Veteran's schizophrenia significantly impaired or even precluded 
his ability to obtain or maintain substantially gainful 
employment.  

VA outpatient treatment records dated from November 2005 to April 
2008 revealed that the Veteran's mood was euthymic; his affect 
was appropriate; his judgment and insight were fair; and his 
thought process was linear, goal-directed, and without evidence 
of psychosis or thought disorder.  Further, there was no evidence 
of depression, mania or hypomania, and no suicidal or homicidal 
ideation.  The Veteran also denied hallucinations or delusions. 

At his most recent VA examination in November 2009, the examiner 
diagnosed the Veteran with paranoid schizophrenia, of daily 
frequency, and mild to moderate in severity.  A mental status 
examination revealed the following findings:  appropriately and 
casually dressed; tense psychomotor activity; loud, clear speech; 
cooperative attitude; flat affect; anxious mood; intact 
attention; oriented to person, time and place; unremarkable 
thought process; does not understand the outcome of his behavior; 
partial insight; no hallucinations; no homicidal or suicidal 
thoughts or episodes of violence; no obsessive/ritualistic 
behavior; no panic attacks; fair impulse control; mildly impaired 
recent memory, but normal remote and immediate memory; and no 
problems with activities of daily living.  The Veteran's symptoms 
also included "preoccupation with religious delusion 
(unforgivable sin)," affective flattening, non-delusional 
paranoid thinking, and an inability to stay focused.  The 
examiner added that religious delusion was previously a part of 
the Veteran's clinical picture, and again was a noteworthy 
finding at this examination, leading to the current diagnosis of 
paranoid schizophrenia.  

The Veteran reported retiring in 2002, after twenty-two years of 
employment as an engineer, which the examiner indicated was due 
to "other" causes.  Importantly, though, the examiner 
specifically commented that there is no total occupational and 
social impairment due to mental disorder signs and symptoms.  The 
examiner also found no deficiencies in the areas of judgment, 
thinking, family relations, work, mood, or school due to the 
mental disorder signs and symptoms.  Instead, the examiner opined 
that the Veteran's schizophrenia caused only reduced reliability 
and productivity.  The examiner also assigned a GAF score of 55-
60.  

Based on the foregoing, the Board finds no basis to assign a 
disability rating higher than 70 percent for the Veteran's 
psychiatric disorder.  In other words, there is simply no 
competent evidence that the Veteran's psychiatric disorder 
warrants a 100 percent rating under 38 C.F.R. § 4.130.  The Board 
places significant probative value on the November 2009 VA 
examination report, wherein the VA examiner specifically 
commented that his schizophrenia does not produce total 
occupational and social impairment, as required for a 100 percent 
rating.  In rendering this opinion, the examiner explained that 
the Veteran did not have deficiencies in key areas of work, 
school, family relationships, judgment, thinking or mood, such 
that he would not even warrant his current 70 percent rating, let 
alone a higher rating.  Again, a 70 percent rating requires 
occupational and social impairment with deficiencies in most of 
these areas, which he fails to show on either of the recent VA 
examinations.  

Indeed, it appears that the Veteran's paranoid schizophrenia is 
of no more than moderate severity, based on the objective 
findings of his symptomatology and overall assessments by the VA 
examiners.  The Veteran simply failed to exhibit symptoms which 
might suggest total occupational and social impairment.  He did 
show some memory loss in November 2009, which included only mild 
impairment of recent memory, while his remote and immediate 
memory were found to be normal.  Moreover, he shows no gross 
impairment in thought processes or communication; no persistent 
delusions or hallucinations; no grossly inappropriate behavior; 
no persistent danger of hurting self or others; no impairment of 
his ability to perform activities of daily living; and no 
disorientation to time or place.  Id.

Moreover, the VA outpatient treatment records show that he still 
enjoys a supportive relationship with his wife, has no 
relationship problems, has no side effects from his medication, 
and has not required any inpatient psychiatric treatment since 
1966.  This is consistent with the mental status examinations 
performed during VA outpatient treatment which did not reveal any 
remarkable symptomatology.  In short, the VA treatment records 
certainly fail to indicate a picture of total occupational and 
social impairment, even when considering his manifest 
symptomatology altogether.  See Mauerhan, 16 Vet. App. at 442.  
Rather, the severity of his schizophrenia appears to be moderate, 
at worst, during the entire period since he filed his claim for 
increase.   

 
The Board also notes that the GAF scores fail to show a 
disability picture that is consistent with total occupational and 
social impairment.  A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric impairment 
at the moment of examination, by words or by a GAF score, is to 
be considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 
10-95 (March 31, 1995).  

A GAF score of 64 was assigned in December 2005, which indicates 
his schizophrenia produces some mild symptoms or some difficulty 
in social or occupational functioning, but he is generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See DSM-IV at 46-47.  A GAF score between 55 and 
60 was assigned in November 2009, which represents only a slight 
worsening of overall functioning, since this represents only 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social and 
occupational functioning (e.g., few friends, conflicts with peers 
or co-workers)."  DSM-IV at 46-47.  Since neither score reflects 
total occupational and social impairment, they provide additional 
evidence against the claim for a disability rating higher than 70 
percent. 

In conclusion, the competent medical evidence of record is 
inconsistent with a finding of total occupational and social 
impairment, as required for a 100 percent rating for a 
psychiatric disorder.  There has also been no objective 
indication that he is unable to work due to his psychiatric 
disorder, and he has been able to maintain and enjoy meaningful 
relationships with his family.  This is reflected in the GAF 
scores, which show no more than moderate symptomatology or 
impairment.

In addition to the medical evidence, the Board has considered the 
Veteran's own statements that his psychiatric disorder causes 
total occupational and social impairment.  These lay assertions, 
however conflict with the medical evidence, particularly the GAF 
scores and the VA examiner's opinion in November 2009 that the 
Veteran's psychiatric disorder does not cause total occupational 
impairment.  The Board places greater probative value on the 
objective findings in the VA examination reports than statements 
provided by the Veteran in support of his claim.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board); Hayes v. 
Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 
Vet. App. 190, 192-193 (1992) (VA decision makers have the 
responsibility to assess the credibility of evidence and 
determine the degree of weight to give the evidence).

For these reasons, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
disability rating higher than 70 percent for his service-
connected psychiatric disorder for the entire period at issue.  
And as the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53- 56 (1990).  Thus, the appeal is denied.

III.  Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration, 
such that his service-connected acquired psychiatric disorder 
symptomatology would render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  
See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds 
no evidence that the Veteran's acquired psychiatric disorder has 
markedly interfered with his ability to work, meaning above and 
beyond that contemplated by his relatively high 70 percent 
schedular rating.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).  

The Veteran testified at his hearing that he had retired from 
work in 2002.  He was employed as a pavement inspector for the 
municipal engineering department.  Although the Veteran indicates 
his schizophrenia played a role in losing his job, it appears he 
also had an interpersonal conflict with an engineer, which might 
alternatively explain why he retired.  The Veteran stated, "I 
would have still been working but that engineer I was working 
with didn't like me and I figured that if I didn't go ahead and 
retire that they'd fire me and I would lose my benefits."  As 
noted above, however, none of the competent evidence confirms 
that he is unemployable due to his psychiatric disorder.  Indeed, 
there is no objective indication from the two VA examination 
reports that he is unable to obtain or maintain work because of 
his acquired psychiatric disorder.  

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran is not adequately compensated for his 
disability by the regular rating schedule.  His evaluation and 
treatment has been on an outpatient basis, with no inpatient 
psychiatric treatment since 1966.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).  


ORDER

Entitlement to a disability rating higher than 70 percent for an 
acquired psychiatric disorder, including paranoid schizophrenia, 
is denied.




____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


